DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on 02/01/2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manente (US 2013/0217331 A1), and further in view of Xuan et al. (US 10,153,938 herein Xuan).
Regarding claim 1, Manente teaches a computer-implemented method, comprising:
detecting, by a mobile device (read as device 200) comprising a device ultra-wideband (UWB) transceiver, a set of vehicle UWB transceivers of a vehicle (read as one or more receiver/transmitter elements 201 which may use active and/or passive short-range communication technologies such as UWB, and/or any other suitable wireless communication protocols or combinations thereof to enable the vehicle 100 and/or the device 200 to detect one another and/or to communicate data) (Manente – Figure 2, and [0054]):
determining, by the mobile device, a defined driver zone within the vehicle, the defined driver zone indicating a set of relative positions within the vehicle (read as receiver/transmitter element 201 may allow the device 200 to determine when it is located in a particular policy-managed location within the vehicle 100 such as a driver position) (Manente – Figure 2, and [0054]);
communicating, by the mobile device via the device UWB transceiver, with the set of vehicle UWB transceivers to determine a position of the mobile device within the vehicle (read as receiver/transmitter element 201 may user active and/or passive short-range communication such as UWB to enable the vehicle 100 and/or the device 200 to detect one another and/or to communicate data) (Manente – Figure 2, and [0054]).
However, Manente fails to teach enabling, by the mobile device, a driver mode whereby operation of the mobile device is limited when the determined position of the mobile device is within the defined driver zone and the vehicle is moving.
In the related art, Xuan teaches enabling, by the mobile device, a driver mode whereby operation of the mobile device is limited when the determined position of the mobile device is within the defined driver zone and the vehicle is moving (read as management sever 120 receives the data collected from the sensors 134 and utilizes a modeling component 128 to generate a model for detecting driving; management server 120 can also include a driving rules component 129; driving rules 129, also referred to as “driving policies” can encompass any enforcement mechanisms or other instructions provided for a management agent 132 to carry out in the event that driving is detected; the management server 120 can include a driving rule 129 that restricts access to one or more applications 112 on the user device 110, the driving rule 129 can prevent an application 112, such as text messaging application, from executing on the user device 110 while the user is driving) (Xuan – column 6 lines 66-67, column 7 lines 1-11; column 8 lines 57-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Xuan into the teachings of Manente for the purpose of providing a detection of driving based on information gathered by or from a user device, including determining whether a user is a driver or a passenger in a vehicle and for appropriately limiting access to a user device in response to detecting that the user is the driver and is driving.
Regarding claim 2 as applied to claim 1, Manente as modified by Xuan further teaches wherein the driver mode limits display and touch inputs via the mobile device and instead outputs display and receives touch inputs via an infotainment unit of the vehicle (read as options buttons 530 can be displayed on the GUI 500; “lock keyboard” action can include a whitelist and can include an option for allowing voice-to-text for applications 112 where the keyboard is otherwise restricted; banner 610 indicates that the user device 110 is enforcing a driving mode; the banner 610 can be displayed any time the user device 110 is enforcing a driving rule) (Xuan – Figure 5, Figure 6, column 21 lines 1-30).
Regarding claim 3 as applied to claim 1, Manente as modified by Xuan further teaches wherein at least one of a center position, a shape, and a size of the defined driver zone is user-customizable (read as management server 120 can train custom models for the first and second user devices 110; each model can be trained using data associated with a particular user or user device 110, such that the resulting models are customized for each user and/or user device 110) (Xuan – column 15 lines 10-23).
Regarding claim 4 as applied to claim 1, Manente as modified by Xuan further teaches wherein the set of vehicle UWB transceivers is one vehicle UWB transceiver center approximately at a center of a driver seat of the vehicle, and wherein the defined driver zone has a circular shape (Manente – Figure 1a, Figure 1b, Figure 2).
Regarding claim 5 as applied to claim 1, Manente as modified by Xuan further teaches wherein the set of vehicle UWB transceivers is three or more UWB transceivers (read as plurality of elements 101a, 101b and any suitable number and/or configuration of receiver/transmitter elements may be located at various points within the vehicle 100 to communicate with devices and/or determine location(s) of devices within the vehicle 100; receiver/transmitter elements 101a, 101b and a device may be used to triangulate a position or likely position of the device within the vehicle 100) (Manente – Figure 1b, [0045]-[0047], [0049]-[0052]).
Regarding claim 6 as applied to claim 5, Manente as modified by Xuan further teaches wherein the defined driver zone has a square or rectangular shape (read as driver seat location) (Manente – Figure 1a, Figure 1b, Figure 2, [0006], [0008], [0045]).
Regarding claim 7 as applied to claim 5, Manente as modified by Xuan further teaches wherein the set of vehicle UWB transceivers is three UWB transceivers arranged in a triangular configuration (read as plurality of elements 101a, 101b and any suitable number and/or configuration of receiver/transmitter elements may be located at various points within the vehicle 100 to communicate with devices and/or determine location(s) of devices within the vehicle 100; receiver/transmitter elements 101a, 101b and a device may be used to triangulate a position or likely position of the device within the vehicle 100) (Manente – Figure 1b, [0045]-[0047], [0049]-[0052]).
Regarding claim 8 as applied to claim 5, Manente as modified by Xuan further teaches wherein the set of vehicle UWB transceivers is four UWB transceivers arranged in a diamond configuration (read as plurality of elements 101a, 101b and any suitable number and/or configuration of receiver/transmitter elements may be located at various points within the vehicle 100 to communicate with devices and/or determine location(s) of devices within the vehicle 100; receiver/transmitter elements 101a, 101b, one other element, and a device may be used to determine/calculate a position or likely position of the device within the vehicle 100) (Manente – Figure 1a, Figure 1b, Figure 11, [0045]-[0047], [0049]-[0052], [0105]).
Regarding claim 9 as applied to claim 5, Manente as modified by Xuan further teaches wherein the set of vehicle UWB transceivers is four UWB transceivers arranged proximate to four corners of the vehicle (read as plurality of elements 101a, 101b and any suitable number and/or configuration of receiver/transmitter elements may be located at various points within the vehicle 100 to communicate with devices and/or determine location(s) of devices within the vehicle 100; receiver/transmitter elements 101a, 101b, one other element, and a device may be used to determine/calculate a position or likely position of the device within the vehicle 100) (Manente – Figure 1a, Figure 1b, Figure 11, [0045]-[0047], [0049]-[0052], [0105]).

Regarding claim 10, Manente teaches a computer-implemented method, comprising:
detecting, by a controller of a vehicle having a set of ultra-wideband (UWB) transceivers, a mobile device (read as device 200) comprising a device UWB transceiver (read as one or more receiver/transmitter elements 201 which may use active and/or passive short-range communication technologies such as UWB, and/or any other suitable wireless communication protocols or combinations thereof to enable the vehicle 100 and/or the device 200 to detect one another and/or to communicate data) (Manente – Figure 2, and [0054]);
determining, by the controller, a defined driver zone within the vehicle, the defined driver zone indicating a set of relative positions within the vehicle (read as receiver/transmitter element 201 may allow the device 200 to determine when it is located in a particular policy-managed location within the vehicle 100 such as a driver position) (Manente – Figure 2, and [0054]);
communicating, by the controller via the set of vehicle UWB transceivers, with the device UWB transceiver to determine a position of the mobile device within the vehicle (read as receiver/transmitter element 201 may user active and/or passive short-range communication such as UWB to enable the vehicle 100 and/or the device 200 to detect one another and/or to communicate data) (Manente – Figure 2, and [0054]).
However, Manente fails to teach commanding, by the controller, the mobile device to enable a driver mode whereby operation of the mobile device is limited when the determined position of the mobile device is within the defined driver zone and the vehicle is moving.
In the related art, Xuan teaches commanding, by the controller, the mobile device to enable a driver mode whereby operation of the mobile device is limited when the determined position of the mobile device is within the defined driver zone and the vehicle is moving (read as management sever 120 receives the data collected from the sensors 134 and utilizes a modeling component 128 to generate a model for detecting driving; management server 120 can also include a driving rules component 129; driving rules 129, also referred to as “driving policies” can encompass any enforcement mechanisms or other instructions provided for a management agent 132 to carry out in the event that driving is detected; the management server 120 can include a driving rule 129 that restricts access to one or more applications 112 on the user device 110, the driving rule 129 can prevent an application 112, such as text messaging application, from executing on the user device 110 while the user is driving) (Xuan – column 6 lines 66-67, column 7 lines 1-11; column 8 lines 57-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Xuan into the teachings of Manente for the purpose of providing a detection of driving based on information gathered by or from a user device, including determining whether a user is a driver or a passenger in a vehicle and for appropriately limiting access to a user device in response to detecting that the user is the driver and is driving.
Regarding claim 11 as applied to claim 10, Manente as modified by Xuan further teaches wherein the driver mode limits display and touch inputs via the mobile device and instead outputs display and receives touch inputs via an infotainment unit of the vehicle (read as options buttons 530 can be displayed on the GUI 500; “lock keyboard” action can include a whitelist and can include an option for allowing voice-to-text for applications 112 where the keyboard is otherwise restricted; banner 610 indicates that the user device 110 is enforcing a driving mode; the banner 610 can be displayed any time the user device 110 is enforcing a driving rule) (Xuan – Figure 5, Figure 6, column 21 lines 1-30).
Regarding claim 12 as applied to claim 10, Manente as modified by Xuan further teaches wherein at least one of a center position, a shape, and size of the defined driver zone is user-customizable (read as management server 120 can train custom models for the first and second user devices 110; each model can be trained using data associated with a particular user or user device 110, such that the resulting models are customized for each user and/or user device 110) (Xuan – column 15 lines 10-23).
Regarding claim 13 as applied to claim 10, Manente as modified by Xuan further teaches wherein the set of vehicle UWB transceivers is one vehicle UWB transceiver center approximately at a center of a driver seat of the vehicle, and wherein the defined driver zone has a circular shape (Manente – Figure 1a, Figure 1b, Figure 2).
Regarding claim 14 as applied to claim 10, Manente as modified by Xuan further teaches wherein the set of vehicle UWB transceivers is three or more UWB transceivers (read as plurality of elements 101a, 101b and any suitable number and/or configuration of receiver/transmitter elements may be located at various points within the vehicle 100 to communicate with devices and/or determine location(s) of devices within the vehicle 100; receiver/transmitter elements 101a, 101b and a device may be used to triangulate a position or likely position of the device within the vehicle 100) (Manente – Figure 1b, [0045]-[0047], [0049]-[0052]).
Regarding claim 15 as applied to claim 14, Manente as modified by Xuan further teaches wherein the defined driver zone has a square or rectangular shape (read as driver seat location) (Manente – Figure 1a, Figure 1b, Figure 2, [0006], [0008], [0045]).
Regarding claim 16 as applied to claim 14, Manente as modified by Xuan further teaches wherein the set of vehicle UWB transceivers is three UWB transceivers arranged in a triangular configuration (read as plurality of elements 101a, 101b and any suitable number and/or configuration of receiver/transmitter elements may be located at various points within the vehicle 100 to communicate with devices and/or determine location(s) of devices within the vehicle 100; receiver/transmitter elements 101a, 101b and a device may be used to triangulate a position or likely position of the device within the vehicle 100) (Manente – Figure 1b, [0045]-[0047], [0049]-[0052]).
Regarding claim 17 as applied to claim 14, Manente as modified by Xuan further teaches wherein the set of vehicle UWB transceivers is four UWB transceivers arranged in a diamond configuration (read as plurality of elements 101a, 101b and any suitable number and/or configuration of receiver/transmitter elements may be located at various points within the vehicle 100 to communicate with devices and/or determine location(s) of devices within the vehicle 100; receiver/transmitter elements 101a, 101b, one other element, and a device may be used to determine/calculate a position or likely position of the device within the vehicle 100) (Manente – Figure 1a, Figure 1b, Figure 11, [0045]-[0047], [0049]-[0052], [0105]).
Regarding claim 18 are applied to claim 14, Manente as modified by Xuan further teaches wherein the set of vehicle UWB transceivers is four UWB transceivers arranged proximate to four corners of the vehicle (read as plurality of elements 101a, 101b and any suitable number and/or configuration of receiver/transmitter elements may be located at various points within the vehicle 100 to communicate with devices and/or determine location(s) of devices within the vehicle 100; receiver/transmitter elements 101a, 101b, one other element, and a device may be used to determine/calculate a position or likely position of the device within the vehicle 100) (Manente – Figure 1a, Figure 1b, Figure 11, [0045]-[0047], [0049]-[0052], [0105]).

Regarding claim 19, Manente teaches a system, comprising:
a non-transitory computer-readable medium configured to store a set of instructions; and
one or more processors configured to execute the set of instructions (read as processor) (Manente – [0130]), which causes the one or more processors to perform operations comprising:
detecting, via a device ultra-wideband (UWB) transceiver of a mobile device (read as device 200), a set of vehicle UWB transceivers of a vehicle (read as one or more receiver/transmitter elements 201 which may use active and/or passive short-range communication technologies such as UWB, and/or any other suitable wireless communication protocols or combinations thereof to enable the vehicle 100 and/or the device 200 to detect one another and/or to communicate data) (Manente – Figure 2, and [0054]):
determining a defined driver zone within the vehicle, the defined driver zone indicating a set of relative positions within the vehicle (read as receiver/transmitter element 201 may allow the device 200 to determine when it is located in a particular policy-managed location within the vehicle 100 such as a driver position) (Manente – Figure 2, and [0054]);
communicating, by the device UWB transceiver, with the set of vehicle UWB transceivers to determine a position of the mobile device within the vehicle (read as receiver/transmitter element 201 may user active and/or passive short-range communication such as UWB to enable the vehicle 100 and/or the device 200 to detect one another and/or to communicate data) (Manente – Figure 2, and [0054]).
However, Manente fails to teach enabling a driver mode of the mobile device whereby operation of the mobile device is limited when the determined position of the mobile device is within the defined driver zone and the vehicle is moving.
In the related art, Xuan teaches enabling a driver mode of the mobile device whereby operation of the mobile device is limited when the determined position of the mobile device is within the defined driver zone and the vehicle is moving (read as management sever 120 receives the data collected from the sensors 134 and utilizes a modeling component 128 to generate a model for detecting driving; management server 120 can also include a driving rules component 129; driving rules 129, also referred to as “driving policies” can encompass any enforcement mechanisms or other instructions provided for a management agent 132 to carry out in the event that driving is detected; the management server 120 can include a driving rule 129 that restricts access to one or more applications 112 on the user device 110, the driving rule 129 can prevent an application 112, such as text messaging application, from executing on the user device 110 while the user is driving) (Xuan – column 6 lines 66-67, column 7 lines 1-11; column 8 lines 57-67)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Xuan into the teachings of Manente for the purpose of providing a detection of driving based on information gathered by or from a user device, including determining whether a user is a driver or a passenger in a vehicle and for appropriately limiting access to a user device in response to detecting that the user is the driver and is driving.
Regarding claim 20 as applied to claim 19, Manente as modified by Xuan further teaches wherein the driver mode limits display and touch inputs via the mobile device and instead outputs display and receives touch inputs via an infotainment unit of the vehicle (read as options buttons 530 can be displayed on the GUI 500; “lock keyboard” action can include a whitelist and can include an option for allowing voice-to-text for applications 112 where the keyboard is otherwise restricted; banner 610 indicates that the user device 110 is enforcing a driving mode; the banner 610 can be displayed any time the user device 110 is enforcing a driving rule) (Xuan – Figure 5, Figure 6, column 21 lines 1-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648